Citation Nr: 0204231	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  01-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a left inguinal 
hernia, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 until January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Wichita, Kansas, which denied the benefits sought on 
appeal.

The Board notes that, in a rating decision dated January 
2002, the RO proposed to reduce the veteran's presently 
assigned disability evaluation for a left inguinal hernia 
from 30 percent to 10 percent.  This decision was accompanied 
by a letter instructing the veteran that he had 60 days to 
submit evidence to show that such a reduction should not take 
place.  At the present time, the reduction has not been 
formalized, and the veteran's disability evaluation remains 
at 30 percent.  Thus, the issue of the propriety of any 
reduction in rating is not presently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left inguinal hernia is currently 
manifested as a recurrent, reducible hernia, and is not 
large, inoperable, and unsupported.

3.  The evidence does not show the veteran's current left 
inguinal hernia is sufficiently severe to render him unable 
to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 1001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.114, 
Diagnostic Code 7338 (2001).

2. The criteria for entitlement to a total disability rating 
based on individual unemployability have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

A review of the claims file reveals that the veteran was 
first granted service connection for a left inguinal hernia 
in a December 1977 rating decision.  At that time the RO 
awarded a disability evaluation of 10 percent, effective from 
September 1977.  The veteran did not appeal that 
determination.  The veteran later requested on several 
occasions that his disability rating be reevaluated, as his 
left inguinal hernia had reportedly worsened.  A February 
1997 rating decision granted the veteran an increased 
disability evaluation of 30 percent, effective May 1996.  No 
further appeal was pursued at that time.  Most recently, the 
veteran filed claims for an increased rating and for a total 
disability evaluation based on individual unemployability by 
letter dated March 2000.  A September 2000 rating decision 
denied both claims, and the veteran submitted a notice of 
disagreement.  Following the issuance of the statement of the 
case, the veteran initiated this appeal.

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in May 2001.  The 
RO also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  For 
example, when the veteran, through his attorney, requested 
that the RO obtain reports of all VA treatment, a June 2000 
internal memorandum reveals that a records request was made 
to VA Medical Centers in Topeka, Kansas City and Wichita.  
When this search proved unsuccessful, the veteran and his 
attorney were sent a letter dated June 2000 requesting 
information as to where the veteran received VA treatment.  
It does not appear that a reply to this letter was submitted 
by the veteran or his attorney.

In further considering the VCAA, the Board observes that the 
veteran was afforded a VA examination in July 2000 in 
connection with his claims.  Earlier VA examinations dated 
June 1995 and June 1996 are also of record.  Moreover, the 
evidence associated with the claims file includes an undated 
letter written by Dr. W., as well as treatment reports dated 
May 1993 through November 1996 from Century Health Solutions.  
Finally, a transcript of the veteran's January 1997 RO 
hearing, conducted in connection with an earlier claim for an 
increased rating on the same issue, is of record.  While 
outside the claim period of the present appeal, this 
transcript provides insight into the nature and severity of 
the veteran's left inguinal hernia as of January 1997, as 
well as the limits that this disability placed on the 
veteran's ability to pursue substantially gainful employment, 
and is instructive for these purposes.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that the requirements under the 
VCAA (as pertains to this case) have been satisfied and that 
this case is ready for further appellate review on the 
merits.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

VA examinations

The veteran was examined by VA in June 1995 and June 1996.  
At the former examination, the veteran's subjective 
complaints related exclusively to a right inguinal hernia, 
which is not the subject of the present appeal.  Objective 
examination revealed bilateral hernias, smaller on the left.  
The diagnosis was reducible bilateral inguinal hernias.  At 
the latter examination in June 1996, the veteran presented 
with complaints of pain and soreness caused by his left 
inguinal hernia.  The examiner noted that the hernia was 
slightly tender and was easily reducible.  It was noted that 
the veteran wore a truss.  He was diagnosed with recurrent 
reducible left inguinal hernia with tenderness.

The veteran was again examined by VA in July 2000.  At that 
time, the veteran complained of a burning sensation upon 
reduction of his hernia.  Examination revealed a small, 
slightly tender left inguinal hernia, which was easily 
reducible.  The veteran was noted to wear a hip span truss.  
The veteran was also noted to have healed surgical scars.  
The scars were free of tenderness on light palpation, though 
there was some tenderness to the left side on deep palpation.  
The veteran was diagnosed with bilateral recurrent inguinal 
hernia, reducible, and well healed surgical scars, status 
post right and left herniorrhaphy repairs without 
complication.  

The veteran was most recently examined by VA in May 2001.  
The veteran made no subjective complaints regarding his 
hernia problems.  The veteran stated that he continued to 
wear a truss, as he had for the last 15 years.  He reported 
that once or twice per month the hernia would protrude beyond 
the truss.  The veteran further reported that it typically 
took between 30 and 45 minutes to reduce the hernia.  The 
veteran added that his hernia problems caused him to quit his 
work as a photographer back in 1984.  Upon physical 
examination, a 2.5-cm hernia defect was noted on the left 
side.  There was no protrusion, and no masses were palpated.  
Some darkening of the skin was noted in the area where the 
truss was worn.  The examiner also noted well-healed surgical 
scars, which were not tender to light palpation.  Left side 
tenderness was noted upon deep palpation.  The veteran was 
diagnosed with bilateral recurrent inguinal hernias, 
reducible.  

Private medical records
    
The claims file contains treatment reports dated from May 
1993 through November 1996 from Century Health Solutions.  
While an April 1995 report made reference to bilateral hernia 
repairs, this was merely a recitation of the veteran's past 
medical history.  Treatment at this facility did not relate 
to the veteran's inguinal hernia problems.  

A February 1997 letter written by Dr. W. stated that it was 
reasonable to conclude that the veteran was accurately 
describing the severity of his left inguinal hernia.  Dr. W. 
further stated that the findings suggest that the veteran's 
left inguinal hernia might well produce greater symptoms of 
discomfort and more stubborn reduction when it is protruding.  
Dr. W. also added that the duration of both the veteran's 
left and right hernias suggests that the truss support used 
by the veteran will never be fully adequate, and that his 
left inguinal hernia is not well-supported by his truss 
appliance.   

Hearing transcript

In a January 1997 hearing before the RO, the veteran 
testified that he had undergone a number of surgical 
procedures on his hernia, and that he wore a truss.  The 
veteran stated that on a day to day basis, he experienced a 
burning sensation related to his left inguinal hernia.  When 
it protruded past his truss he experienced severe aches.  
When such protrusion occurred, the veteran testified that he 
would reduce it.  The veteran later testified that it would 
take several minutes to reduce his left inguinal hernia.  
Following such reduction, the veteran stated that he would 
frequently have to rest for an entire day.  The veteran 
stated that sometimes he could go half a day without any 
protrusion.  On other days, the veteran stated that his left 
inguinal hernia might protrude three, four, or even five 
times, particularly if he was engaged in any physical 
activity such as mowing his lawn.  The veteran commented that 
he had almost no lifting ability as a result of his hernia 
problems.  The veteran further stated that his hernia had a 
tendency to pop out as a result of his sneezing, or going to 
the bathroom.  The veteran also commented that he had marks 
and discomfort as a result of constantly using his truss.  
Regarding his employability, the veteran stated that he was 
formerly employed as a photographer.  He testified that this 
job involved bending and kneeling, which would cause his 
hernia to pop out.      

Analysis

Entitlement to a disability evaluation in excess of 30 
percent for left inguinal hernia

As previously stated, the veteran is presently assigned a 30 
percent disability evaluation for a left inguinal hernia, 
pursuant to Diagnostic Code 7338.  Under this Code, a 30 
percent rating is warranted if the inguinal hernia is small, 
postoperative and recurrent, or is unoperated and 
irremediable, and is either not well supported by a truss or 
is not readily reducible.  A 60 percent evaluation is 
applicable where the evidence demonstrates a large, 
postoperative, recurrent inguinal hernia that is not well 
supported under ordinary conditions and not readily 
reducible, which is considered inoperable.   

The Board has thoroughly reviewed the evidence of record and, 
for the reasons described below, finds that there is no basis 
for a higher rating for the veteran's left inguinal hernia.  

In order to be entitled to the next higher evaluation of 60 
percent under Diagnostic Code 7338, the medical evidence 
would have to show the veteran's left inguinal hernia to be 
large and recurrent.  Further, the evidence must reveal that 
the hernia is either not well-supported under ordinary 
conditions, and that it is not readily reducible.  Finally, 
the hernia must be considered inoperable.  While the claims 
file contains several diagnoses of a recurrent left inguinal 
hernia, there is no finding that the veteran's left inguinal 
hernia was large.  A VA examination in July 1997 indicated 
that the veteran's left inguinal hernia was small.  Further, 
the VA examination in May 2001 contained a finding that the 
veteran's left inguinal hernia was only a 2.5 cm defect.  
Moreover, the medical evidence consistently indicates that 
the veteran's hernia is easily reducible.  The report of 
examination in July 2000 noted that the hernia was easily 
reducible.  Additionally, the medical evidence does not 
establish that the veteran's left inguinal hernia was 
inoperable.

The Board acknowledges the veteran's testimony, given before 
the RO in January 1997, describing how frequently the 
veteran's left inguinal hernia would protrude.  This 
testimony further conveyed that the veteran was very limited 
in his ability to perform physical activity, such as mowing 
his lawn, due to his left inguinal hernia.  Based on this 
testimony, and the lack of medical findings to the contrary, 
it may be concluded that the veteran's left inguinal hernia 
was not well supported by his truss appliance.  However, this 
finding does not entitle the veteran to the next higher 
disability evaluation of 60 percent under Diagnostic Code 
7338.  As the medical evidence demonstrated that the hernia 
was small and reducible, and as there was no indication that 
the disability was inoperable, the present rating assignment 
of 30 percent most nearly approximates the severity of the 
veteran's left inguinal hernia.  

The Board further acknowledges the statements made by Dr. W. 
in his February 1997 letter.  In this letter, Dr. W. noted 
that the findings suggest that the veteran's left inguinal 
hernia might well produce greater symptoms of discomfort and 
more stubborn reduction when it is protruding.  However, 
discomfort is not among the criteria for the next higher 
disability evaluation of 60 percent under Diagnostic Code 
7338.  With regard to reduction, the Board acknowledges that 
the veteran reported a reduction time of 30 to 45 minutes at 
the May 2001 VA examination.  However, this does not suggest 
that the veteran's left inguinal hernia is not reducible.  

In his February 1997 letter, Dr. W. also opined that the 
duration of both the veteran's left and right hernias 
suggests that the truss support used by the veteran will 
never be fully adequate, and that his left inguinal hernia is 
not well-supported by his truss appliance.  The Board has no 
reason to question the validity of this assertion.  However, 
more recent VA examinations show that the veteran reported 
that his discomfort was alleviated by the use of the truss.  
As stated before, the mere finding that the veteran's left 
inguinal hernia is not well supported is insufficient to 
allow for a higher disability evaluation under Diagnostic 
Code 7338. 

In determining that the veteran is not entitled to an 
increased evaluation for his left inguinal hernia, the Board 
has considered the application of alternate Diagnostic Codes.  
In this instance, the Board finds no other relevant Code 
sections upon which to evaluate the veteran's left inguinal 
hernia.  However, the Board notes that the medical evidence 
contained findings pertaining to the veteran's surgical 
scars, and that these scars may themselves provide the basis 
for a separate rating, as will be discussed below.

Esteban v. Brown, 6 Vet. App. 259 (1994) provides that 
impairments associated with service-connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative of or overlapping with symptomatology of the 
other conditions; the manifestations of the disabilities must 
be separate and distinct.  In this regard, as a scar is a 
separate and distinct manifestation of the disability, not 
contemplated by the symptoms addressed in 38 C.F.R. § 4.114, 
it may be rated separately.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is assigned for scars, superficial, tender and 
painful on objective demonstration.

Having considered the above criteria, the Board concludes 
that the medical evidence does not warrant a separate rating 
for the veteran's surgical scars.  Although VA examinations 
in July 2000 and May 2001 revealed that the veteran's left 
inguinal hernia scars were tender to deep palpation, there 
was no pain or tenderness on light palpation of the scars.  
Also, there was no showing that these scars were poorly 
nourished, or had repeated ulceration.  Thus, the veteran's 
overall disability picture with respect to his left inguinal 
hernia surgical scars does not reflect the rating criteria to 
allow for a separate evaluation for such scars. 

Finally, the evidence does not reflect that the veteran's 
left inguinal hernia has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claim of entitlement to an increased 
rating for a left inguinal hernia condition, and in 
determining that a separate rating for surgical scars is not 
appropriate, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)).

Entitlement to a total disability rating based on individual 
unemployability

Under VA laws and regulations, a total disability rating 
based on individual unemployability (TDIU) may be assigned 
upon a showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (the 
Court), discussed the standard in determining the meaning of 
"substantially gainful employment," as set forth by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits. The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

In the present case, the Board observes that the veteran's 
service-connected disabilities include only a left inguinal 
hernia, evaluated as 30 percent disabling.  As such, the 
Board observes that the veteran does not meet the basic 
criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2001).  The 
question thus becomes whether this case presents such unusual 
circumstances as to warrant a grant of TDIU on an extra-
schedular basis under 38 C.F.R. § 4.16(b) (2001).

The veteran indicated in his application for increased 
compensation based on unemployability that he last worked in 
1984.  His last occupation was as a photographer.  This form 
further revealed that the veteran completed high school, and 
then attended a vocational program to train for a career in 
photography.  

The veteran stated in his January 1997 RO hearing that his 
occupation as a photographer involved much bending and 
kneeling.  For example, the veteran stated that in taking 
photographs at weddings, he was required to stoop over to 
adjust the bride's train.  Such bending would cause his left 
inguinal hernia to protrude.  

While the Board acknowledges the veteran's statements to the 
effect that his left inguinal hernia prevented him from 
continuing with his occupation as a photographer, it is noted 
that no medical evidence of record states that the veteran's 
condition prevented him from carrying out gainful employment.  
Without such a medical opinion, the evidence associated with 
the claims file can not be said to demonstrate the existence 
of an exceptional situation warranting consideration under 38 
C.F.R. § 4.16(b) (2001).  As such, the Board concludes that 
the evidence fails to support the veteran's claim of 
entitlement to TDIU.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not for application. See Gilbert v. Derwinski, supra.  
Accordingly, the claim is denied.  



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a disability rating in excess of 30 percent 
for a left inguinal hernia is denied.

The veteran's claim for entitlement to TDIU is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

